Per Curiam.

The weight of the credible evidence requires us to hold that the order reducing the assessed valuations should be modified by granting further reduction as to the value of the building. Accordingly, we fix the assessed valuations as follows:

1940-1941

Land " $395,000
Building 614,000
Total $1,009,000

1941-1942

Land $365,000
Building 600,000
Total $965,000
The order appealed from should be modified as indicated above, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Townley, Untermyer, Dore and Callahan, JJ.
Order unanimously modified as indicated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.